department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax exempt and government entities onvision date date number rel elease date te uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax exempt and government entities _divigion date yoy contact person identification_number contact number fax number employer_identification_number legend uil ’s dollar_figure dollar_figure dollar_figure m academy o state q date dear applicant we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below m was incorporated on q in the state of o as a corporation for religious purposes and according to the articles of incorporation the specific purpose of this corporation is to operate as a religious home school independent study program m states that it has qualified under the laws of o as an independent study program and has filed an affidavit with o that m is a private school in order to be exempt m must meet the requirements under internal_revenue_code sec_501 in order to be classified as a school m must meet the requirements under regulation b a il and revproc_75_50 all as set forth in the law section following does m qualify for exemption under sec_501 of the code if arguendo m could qualify under sec_501 does m qualify for exemption under sec_509 and sec_170 as a school facts e e page m according to the narrative of activities supplied with m’s initial application provides record keeping services for those who use it as their independent studies program provider m files the required affidavits with the appropriate agencies as necessary m maintains a system to provide communications between those affiliated with m later in the application m states the primary function of m is to function as an independent study program for elementary and secondary school students’ m states we provide later in an undated response received date m stated the sole activity of this organization is to provide services and aid to members for a nominal fee and m is not providing services to other non-profit organizations but is instead providing services below cost to individual members families and m functions as a virtual private school a substantial amount of the materials and labor are currently donated by members and the director officers additionally the members provide their own curriculum and materials and most of the teaching so that the bulk of the expense is at the home level on record keeping services park days field trips fun school wide activities parent led co-ops as well as junior high and high school level classes m provided a copy of its isp parental agreement which states at item we understand that the school cannot offer legal immunity and is only providing school services to assist parents in the schooling of their children and at iter we realize that although the school is keeping our children's records it is in no way responsible for their actual education and at item c parents will provide and pay for their own curriculum in another document which m requires parents to sign headed support parental agreement m repeats statement sec_1 and from the isp parental agreement according to a document provided date entitled explanation of fees m charges a full isp membership fee of dollar_figure field trips school sponsored classes and school activities such as thanksgiving feast easter party and special events and our school curriculum library our school also provides services such as signatures for work permits auto insurance and other documents that require an official per year which includes school seal’ m also charges a support group membership of dollar_figure all of the services above except for_the_use_of the school seal according to a document provided date entitled parent responsibilities contract parents are required to sign a statement as a parent of a child children who participates in m classes understand and acknowledge that the parents will remain the primary source of learning for all of their child children also i understand and agree that the host home is not a partner sponsor member teacher officer attendant supporter or affiliate of m and our goal is to leave the host home in the same or better condition than when we arrived’ and ‘ understand that am responsible for any issues brought to my attention by the tutor per year for full access to our email lists according to a document provided date entitled class schedule and description m provided as an attachment a list of classes each showing the name of a tutor concerning these classes m said as an independent study virtual school these classes represent opportunities for the students to add to their independent study program page later in an undated response received date when asked about these classes m responded there are currently five classes being offered the location of these classes student lists and attendance lists are not required disclosure under o education code section and minimum fees per student and per class are established by the provider tutor the payments are made to the tutors who are not employees of m m was asked for each class you describe as additional classes are provided by m to students at no cost please list the class provide the physical address at which students attend and a copy of the attendance sheet or similar document listing each attendee m responded on date this is currently one class the biblical philosophy class the location of this class student lists and attendance lists are not required disclosure under o education code section m’s principal activity is the provision of services to the parents of home school children among those services a record keeping services for members field trips for which m has provide a b actually held nor the names or numbers of student attendees for each trip list of planned trips but not the number of trips parent led co-ops which m c subsequently indicated did not exist originally had originally failed to define or quantify and the provision of supplemental school sponsored classes offered on m's intemet d web site only and for which m had not originally provided a copy of each of the internet classes nor a list or number of student attendees of each class subsequently m said that these classes did not exist a ‘referral service to unrelated tutors the tutors hold classes for the children of e members these classes are held by the individual tutors at the tutor’s homes the parents pay the tutors directly m has not disclosed a list of tutors a list of classes has not provided copies of course materials has said that it does not have a relationship with the tutors and has not provided a count and list of student attendees of each class f a ‘school seal for documents requiring a schoo seal asingle class for member's children biblical philosophy class however m failed g to provide a copy of the course the location at which the course is held or a list or number of students who attend m says that this class is provided by a tutor and paid for directly to the tutor m states that the tutor is an officer of m and such activity would ordinarily be the tutor’s personal for-profit activity revenues are primarily from membership fees law code sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 describes in part an organization that is organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization falls to meet elther the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_4 a -1 c defines the words private - shareholder or individual in sec_507 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization must be organized and operated to serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests internal_revenue_code sec_170 defines a school as an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on revenue rulings revrul_76_384 held that an organization that operates a tutoring service for students on a one-to-one basis in their homes maintains a smail center to test students to determine their need for individual tutoring and employs tutors on a part time basis is not an educational_organization of the type described in sec_170qii revrul_69_175 describes an organization formed by the parents of pupils attending a private school exempt under c of the code all control_over the organization rests in the parents the organization provides bus transportation to those children whose parents belong to the organization revenue procedures revproc_90_27 at sec_5 dollar_figure says that a ruling or determination_letter will be issued in advance of operations _ if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which the exemption is claimed page united u s ct_d in better business bureay of washington d c c b the supreme court of the united_states said this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes this rationale applies equally to any category of charitable under sec_501 of the code inc v m cites revrul_71_529 regarding an organization composed of and controlled by organizations exempt under c and acts as a financial investment adviser to its exempt members m cites revrul_72_369 regarding an organization providing managerial and consulting services at cost to unrelated exempt_organizations and the organization was held to be not exempt under c m cites revrul_69_528 concerning an organization formed to provide investment services on a fee basis exclusively to organizations exempt under c which was held to be a feeder_organization under sec_502 of the code m also cites revrul_69_175 which states that when a group of individuals associate to provide a cooperative service for themseives they re serving a private interest m cites 268_us_510 in favor of a varied curriculum in a case regarding the upholding of an order enjoining appellant public official from enforcing an act that required children to attend public schools vy yoder 406_us_205 concerning the granting of certiorari in a case regarding m cites wisconsin the respondent’s conviction for violating wisconsin's compulsory attendance law the substance involved whether amish parents could be forced to send their children to public schoo and m finds therein support for a varied curriculum m cites 262_us_390 which reversed and remanded a case in which the state of nebraska forbid the teaching of languages other than english application of law the not more than an insubstantial part of its activities standard of sec_1_501_c_3_-1 of the regulations can be understood by reference to 316_us_279 which held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 of the code the court stated that an organization is not operated exclusively for charitable purposes if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to r business bui page include inurement private benefit and operations which further nonprofit goals outside the scope of sec_501 sec_1_501_c_3_-1 of the regulations calls for operations to serve a public purpose rather than the private purpose of the parent members of m sec_170 calls for a regularly scheduled curriculum m indicates that its curriculum is that used by each a of its individual member parents the curriculum of each of the individual parents fs by definition not the curriculum of m a regular faculty of qualified teachers m has no faculty but indicates that its faculty b consists of each of its individual member parents of outside and unrelated tutors and of an officer director who acts in the capacity of an outside and unrelated tutor the parent members who teach their chikiren and the tutors who are unrelated to m are by definition not the faculty of m aregularly enrolied student body m indicates that children of its members constitute c an enrolled student body the students of the individual members and of the tutors who are not related to 'm are by definition not also students of m facilities where its educational activities are regularly carried on m indicates that its d facility is the home of each of its members and the home of each of its unrelated tutors the homes of the parents and of the tutors’ who are unrelated to m are by definition not the facilities of m m is similar to the organization in revrul_76_384 denied status as a school and although m is not an educational_organization it does not qualify under b a because it does not on its own meet any of the four criteria for a school m is similar to the organization in revrul_69_175 denied exemption as a group of individuals who associate to provide a cooperative service for themselves to the extent that m has not provided information in its correspondence then m is similar to the organizations in revproc_90_27 that do not provide sufficient details top permit a conclusion of exemption m inc v united_states in that its purposes are not educational but rather to supply services to each of its individual member parents is similar to the organization denied exemption in shington i page m cited revrul_71_529 but m is not similar to the organization described there since it is not_ composed of and controlled by organizations exempt under c but rather its members are individual home schooling parents who are through their membership and the activities of m relieved of what would otherwise be their individual responsibilities as home schooling parents m cited revrul_72_369 and is similar to the organization described there which organization provided managerial and consulting services at cost to unrelated exempt_organizations the organization was held to be not exempt under c and m similarly provides services to unrelated individuals - m cited revrul_69_528 and is similar to the organization described there formed to provide investment services‘on a fee basis exclusively to organizations exempt under c as a feeder_organization under sec_502 of the code and therefore not exempt under c m provides services to unrelated members who are through their membership and the activities of m relieved of what would otherwise be their individual responsibilities as home schooling parents m cited revrul_69_175 which states that when a group of individuals associate to provide a cooperative service for themselves they re serving a private interest by providing administrative services for home school children of members under the circumstances described the organization enables the member parents to fulfill their individual responsibility as a home school parent accordingly m does not qualify for exemption under c m cited 268_us_510 in favor of a varied curriculum in a case regarding the upholding of an order enjoining appellant public official from enforcing an act that required children to attend public schools pierce v society of sisters is not relevant as there is nothing in a denial of c exemption which would force a student to attend a public school and nothing that would prevent a parent from determining curriculum in this case there is a lack of any curriculum in m which is one factor which prohibits m from claiming status under b a ii v yoder 406_us_205 concerning the respondent's conviction for violating m cited wisconsin wisconsin's compulsory attendance law the substance involved whether amish parents could v yoder is not be forced to send their children to public school the subject matter of wisconsin relevant as there is nothing in denial of c exemption which would force a student to attend a public school and nothing that would prevent a parent from determining curriculum in this case there is a lack of any curriculum in m which is one factor which prohibits m from claiming status under b a ii m cited 262_us_390 which reversed and remanded a case in which the state of nebraska forbid the teaching of languages other than english meyer v state of nebraska is not relevant in that nothing in denial of c exemption would prevent a parent form teaching any subject and m does itself not teach any subjects and should m ever teach any subject there would be no prohibition on any such subject applicant's position page m maintains that it does qualify under c by virtue of the separate activities of its member parents and that m also qualifies under regulation sec_1_501_c_3_-1 by virtue of the separate activities of its member parents service response to applicant's position m's positions are not valid since these positions are not on the activities of m itself but rather on the separate activities of its member home schooling parents the statement of facts item this may be done by adding to the appeal the conclusion m does not qualify for exemption under c because its principal activity is the provision of administrative services to its member home schooling parents further arguendo if m did qualify under c it would not qualify under b aq ii because it does not meet any of the four conditions thereunder you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully expiain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination f your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury following signed declaration under penatties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct page an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of attomey and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for deciaratory judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address deliver to internal_revenue_service eo determinations quality assurance if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely rob choi director exempt_organizations rulings agreements mail to internal_revenue_service eo determinations quality assurance enclosure publication
